     Case 4:18-cr-00223-RCC-DTF Document 199 Filed 05/03/19 Page 1 of 2



 1    ELIZABETH A. STRANGE
      First Assistant United States Attorney
 2    District of Arizona
      ANNA R. WRIGHT
 3    Assistant U.S. Attorney
      NATHANIEL J. WALTERS
 4    Arizona State Bar No. 029708
      Assistant U.S. Attorney
 5    United States Courthouse
      405 W. Congress Street, Suite 4800
 6    Tucson, Arizona 85701
      Telephone: 520-620-7300
 7    Email: anna.wright@usdoj.gov
             nathaniel.walters@usdoj.gov
 8    Attorneys for Plaintiff
 9                        IN THE UNITED STATES DISTRICT COURT
10                              FOR THE DISTRICT OF ARIZONA
11
      United States of America,                               CR-18-00223-RCC (DTF)
12
                             Plaintiff,
13                                                   GOVERNMENT’S MOTION TO EXTEND
              vs.                                     TIME TO RESPOND TO MOTION TO
14                                                      INTERVENE FOR THE LIMITED
      Scott Daniel Warren,                           PURPOSE OF CHALLENGING SEALING
15                                                             OF RECORDS
                             Defendant.
16                                                                    (Doc. 195)
17
18           The United States of America, by and through its undersigned attorneys, hereby
19    respectfully moves the Court for a 30-day extension of time to respond to Motion to
20    Intervene by First Look Media for the Limited Purpose of Challenging Sealing of Records.
21    Doc. 195. The United States’ response is due on May 13, 2019. In support of its motion,
22    the United States offers the following:
23           1. Counsel for the United States are set to be in trial in United States v. Warren,
24              17-mj-00341-RCC (JR), from May 6-8, 2019.
25           2. Counsel for the United States are scheduled for an evidentiary hearing in this
26              case on May 13, 2019.
27           3. Counsel for the United States are set to begin trial in this case on May 28, 2019
28              and is anticipated to last between two and three weeks.
     Case 4:18-cr-00223-RCC-DTF Document 199 Filed 05/03/19 Page 2 of 2




 1          4. Counsel for the United States require additional time to research the unique legal
 2              issues presented by the Motion.
 3          Counsel for First Look Media Works, Inc. were contacted regarding a 30-day
 4    extension of the United States’ time to respond and object to an extension.
 5          Respectfully submitted this 3rd day of May 2019.
 6
 7                                             ELIZABETH A. STRANGE
                                               First Assistant United States Attorney
 8                                             District of Arizona
 9
                                               /s/ Anna R. Wright & Nathaniel J. Walters
10
                                               ANNA WRIGHT &
11
                                               NATHANIEL J. WALTERS
12                                             Assistant U.S. Attorneys
13
      Copy of the foregoing served electronically or by
14    other means this 3rd day of May 2019, to:
15    All ECF Participants
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
